
	

115 S2230 IS: Help End Abusive Living Situations Act
U.S. Senate
2017-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2230
		IN THE SENATE OF THE UNITED STATES
		
			December 14, 2017
			Mr. Cornyn (for himself and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the Secretary of Housing and Urban Development to improve services for survivors of 
			 domestic violence, dating violence, sexual assault, or stalking.
	
	
		1.Short title
 This Act may be cited as the Help End Abusive Living Situations Act or the HEALS Act.
 2.DefinitionsIn this Act— (1)the term domestic violence project means a project administered by a victim service provider designed to meet the needs of survivors of domestic violence, dating violence, sexual assault, or stalking;
 (2)the term homeless has the meaning given the term in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302);
 (3)the terms homeless individual with a disability, permanent housing, tenant-based, transitional housing, and victim service provider have the meanings given those terms in section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360);
 (4)the term rapid re-housing project means supportive services and short- or medium-term tenant-based rental assistance, as necessary, to help a homeless individual or family, with or without a disability, move as soon as possible into permanent housing and achieve stability in that housing; and
 (5)the term Secretary means the Secretary of Housing and Urban Development. 3.Strengthening housing resources protections for victims of domestic violence, dating violence, sexual assault, and stalking Not later than 180 days after the date of enactment of this Act, the Secretary shall take the following measures to improve services provided to survivors of domestic violence, dating violence, sexual assault, and stalking:
 (1)Equal considerationFor purposes of scoring applicants in the notice of funding availability for the Continuum of Care program authorized under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.) in any fiscal year, the Secretary shall give equal consideration to—
 (A)rapid re-housing projects; (B)projects that provide permanent supportive housing; and
 (C)domestic violence projects that maximize client choice, including transitional housing that provide services and help participants to secure permanent housing.
				(2)Transitional housing projects
 (A)In generalThe Secretary shall authorize any defunded transitional housing project to reapply for funding. (B)Treatment as rapid re-housing projectThe Secretary shall consider a program receiving funds under section 40299 of the Violence Against Women Act of 1994 (34 U.S.C. 12351) to be a rapid re-housing project if the program—
 (i)provides not less than 6 months of housing assistance to survivors; and (ii)meets other criteria established by the Secretary.
 (3)EvaluationThe Secretary shall develop— (A)measurable criteria upon which applicants are evaluated to demonstrate their collaboration with victim service providers to develop local policy priorities focused on survivors of domestic violence, dating violence, sexual assault, or stalking, including survivor-centered coordinated entry processes that appropriately assess and prioritize those survivors and take into account the safety and confidentiality needs of those survivors; and
 (B)mechanisms that promote the provision of technical assistance and support for programs to improve outcomes instead of reallocating or not awarding funds.
 (4)Research agendaThe Secretary shall develop a research agenda that focuses on survivors of domestic violence, dating violence, sexual assault, and stalking and the housing modalities that best support them, especially the critical safety concerns and the link between trauma and residential stability.
			4.Increasing access to safe housing for survivors of domestic violence, dating violence, sexual
 assault, and stalkingSection 427(b)(1) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11386a(b)(1)) is amended—
 (1)in subparagraph (A)— (A)by redesignating clauses (vii) and (viii) as clauses (viii) and (ix), respectively; and
 (B)by inserting after clause (vi) the following:  (vii)success in addressing the safety needs of homeless survivors of domestic violence, dating violence, sexual assault, and stalking;;
 (2)in subparagraph (B)— (A)in clause (iv)(VI), by striking and at the end;
 (B)by redesignating clause (v) as clause (vi); and (C)by inserting after clause (iv)(VI) the following:
					
 (v)how the recipient will measure the success of the victim service providers in meeting the housing, safety, and trauma needs of victims of domestic violence, dating violence, sexual assault, or stalking, with an explanation of how the recipient will allow flexibility on other metrics that may be impacted by the needs of survivors; and;
 (3)in subparagraph (F)(ii), by striking , and at the end; (4)by redesignating subparagraph (G) as subparagraph (H); and
 (5)by inserting after subparagraph (F) the following:  (G)success of the recipient in meeting the housing, safety, and trauma needs of survivors of domestic violence, dating violence, sexual assault, or stalking, including access to safe housing; and.
 5.Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report on—
 (1)the trends in allocating resources to address the housing needs of survivors of domestic violence, dating violence, sexual assault, and stalking; and
 (2)the increase in the allocation of resources for domestic violence projects beginning after the date of enactment of this Act.
